Citation Nr: 0116238	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-23 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits, 
including on an
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).

2.  Entitlement to service connection for a chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the Army from November 
1970 to July 1977.  He also had several additional periods of 
service after that as a reservist in the Army National Guard 
of Alabama, while on active duty for training (ADT).  
He reportedly retired in 1997.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for nonservice-connected pension benefits-
including on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(2)-and for service connection for a 
chronic low back strain.  He appealed to the Board of 
Veterans' Appeals (Board).  As support for his claims, he and 
his wife testified at a video-conference hearing in March 
2001.


REMAND

During his video-conference hearing, the veteran alleged that 
he injured his low back while on ADT, when attempting to lift 
and move a large pot of water used to boil potatoes.  He was 
unsure of the exact date when that injury occurred, initially 
reporting that it was sometime in 1980, 1986, or 1987.  See 
the transcript of the video-conference hearing at page 4.  
But when questioned further concerning this, he said the 
injury occurred in 1986.  See the hearing transcript at page 
18.

The RO denied the claim for service connection for a chronic 
low back strain, as a residual of the alleged injury, on the 
premise that the claim was not well grounded because there 
was no probative evidence indicating the veteran received 
treatment at any time during service for chronic low back 
pain, which he claimed that he experienced as a residual of 
that injury.  But he since has insisted in his September 1999 
Notice of Disagreement (NOD), and in his November 1999 
Substantive Appeal (on VA Form 9), that the RO must not have 
reviewed any of his service medical records (SMRs) because 
they clearly document his low back injury in service-as well 
as the treatment that he received for it.  And after 
reviewing the record on appeal, the Board agrees the RO must 
have overlooked this evidence.

Although it does not appear the veteran injured his low back 
on the date that he alleged during his video-conference 
hearing, records obtained concerning his service on ADT 
indicate, nonetheless, that he did, in fact, sustain an 
injury to his low back in May 1991-and in the manner 
alleged.  He reported to sick call the next morning, and the 
diagnosis was a low back strain.  He was told to apply ice 
to his back, to rest it while confined to quarters for the 
duration of his annual training (AT), and to refrain from 
driving-at all.  Apparently, he also had reported to sick 
call about a week earlier concerning a history of back 
problems, which had recurred, and he was not supposed to have 
been doing any lifting when the injury in question happened 
because he already was on a temporary limited duty profile-
prohibiting any lifting, marching, running, or other 
strenuous activity that required more than minimal (light) 
exertion.  But he reportedly went ahead and attempted to lift 
and move the large pot on the date in question because he was 
not experiencing any pain in his low back at that particular 
time, and he believed that lifting the pot would not cause 
additional injury to his back.  However, to his dismay, it 
did.

The veteran's other SMRs also confirm that he did, in fact, 
have a history of low back problems for many years preceding 
the May 1991 injury.  He received treatment for complaints of 
low back pain (a "backache") as early as April 1974, while 
he was on regular active duty in the Army; the diagnosis was 
low back syndrome.  And he also received further treatment 
for low back pain (LBP) on other subsequent occasions, too, 
possibly while on ADT in the National Guard-including twice 
during November 1988, also in July 1989, and even more 
recently in October 1990.  He also has received additional 
treatment since the May 1991 injury, in March 1994.  So, 
despite the RO concluding otherwise, he indeed does have a 
history of problems with his low back.  The issue therefore 
becomes whether he continues to have problems with his low 
back and, if so, whether they actually are attributable to 
his service in the military-either as a residual of an 
injury or a disease incurred or aggravated while he was on 
regular active duty in the Army or, alternatively, while he 
was on ADT in the Army National Guard.  
38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  Service connection also is permissible 
if it is shown that he currently has disability affecting his 
low back that is due to an injury (but not a disease) that 
was incurred in or aggravated while he was on inactive duty 
training (IADT).  38 U.S.C.A. § 101(23), (24).  But all of 
this remains to be seen because the RO has not verified the 
exact dates when he was on ADT and IADT, nor has a 
medical opinion been obtained indicating whether his current 
low back symptoms are a residual of his service in the 
military-either while on regular active duty, ADT, or IADT.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The SMRs show a number of possible causes for the veteran's 
current low back pain, including the trauma alluded to above 
that he sustained in May 1991, but also other conditions-
namely, a urinary tract infection (UTI) and possibly 
diabetes.  See, e.g., the report of the March 1994 
consultation in the VA outpatient clinic.  See also the 
report of the earlier VA outpatient consultation in October 
1990, as well as the report of X-rays taken in November 1988.  
X-rays taken in July 1989 also disclosed that he had a mild 
degree of spondylotic changes of his lumbar spine.  A VA 
physician, however, needs to comment on the etiology of the 
veteran's current low back symptoms because the Board cannot 
make its own unsubstantiated independent medical 
determination, itself, to resolve this dispositive question.  
See Evans v. West, 12 Vet. App. 22, 30-31 (1998); see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

This additional development especially is warranted in this 
particular case because the RO denied the claim for service 
connection for the chronic low back strain as not well 
grounded.  And there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to 
the "duty to assist" and includes an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

A remand also is required in this case because the RO has not 
rated all of the veteran's disabilities-which, he believes 
when considered collectively, render him permanently and 
totally disabled, unemployable, and therefore entitled to 
nonservice-connected pension benefits.  As he pointed out in 
his September 1999 NOD, the RO only has rated some of his 
disabilities-namely, his chronic low back pain (20 percent), 
osteoarthrosis (0 percent), alcoholic hepatitis (0 percent), 
gallstones (0 percent), status post an upper gastrointestinal 
bleed with acute renal failure (0 percent), 
hypercholesterolemia (0 percent), and status post a stab 
wound to the lower left quadrant of his abdomen (0 percent).  
But he also alleges that he has additional disability due to 
a sinus condition (diagnosed as nasopharyngitis) and a 
psychiatric disorder (manifested by nervousness, anxiety, 
depression, stress, a volatile mood, recurrent nightmares 
making it difficult for him to sleep, and tension headaches, 
etc.).  And he says that he has still other problems with his 
hips and legs, some of which he believes might be related to 
vascular insufficiency.  There have been other diagnoses, of 
note, as well-including chronic obstructive pulmonary 
disease (COPD) and an upper respiratory infection (URI)-
which sometimes were referred to as a viral syndrome, flu 
syndrome, or bronchitis.  He also has had gastroenteritis, 
contact dermatitis, hydroceles ("masses") on both the right 
and left sides of his scrotum, an anal fistula (rectal 
nodule), and urinary urgency thought to be caused by 
prostatitis.  It is unclear, however, whether he continues to 
experience the effects of some or all of these conditions, 
or whether they since have resolved.  It also is unclear 
whether he continues to experience the effects of various 
other conditions that are part and parcel of his documented 
history of abusing alcohol; these residual conditions include 
anemia.  So he needs to be examined to obtain a medical 
opinion concerning this.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should verify the exact dates 
when the veteran was on ADT and IADT and 
should place a report of this additional 
service in his claims folder.

3.  The veteran should undergo a VA 
general medical examination, and all 
specialists' examinations recommended by 
the general medical examiner, to:  
a) determine the conditions currently 
affecting the veteran's low back, b) the 
likely cause of them-including insofar as 
whether they are a residual of trauma, a 
UTI, diabetes, or other factors, etc., and 
c) to determine the existence and extent 
of all his other physical and mental 
disorders.  The VA examiners should 
conduct all tests and studies necessary to 
make these determinations and should 
indicate their clinical findings in a 
typewritten report.  And since the purpose 
of obtaining their medical opinions is to 
resolve these important questions, they 
should review all of the relevant evidence 
in the claims folder, including a copy of 
this remand, and should, where necessary, 
cite to specific evidence in the record 
for the rationale of their opinions.

4.  The RO should review the reports of 
the evaluations to ensure that each 
adequately addresses all of the material 
issues and concerns noted in this REMAND.  
If any does not, then it should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

5.  Thereafter, upon completion of the 
above development, and any other 
development deemed warranted by the VCAA, 
the RO should readjudicate the veteran's 
claims in light of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law.  In regards to 
the claim for service connection for the 
low back strain, the RO should discuss any 
disability currently affecting the 
veteran's low back as it may relate to his 
service in the Army (and Army National 
Guard) while on both regular active duty, 
as well as ADT and IADT.  And with regards 
to the claim for nonservice-connected 
pension benefits, the RO should identify 
each of the veteran's chronic disabilities 
and should assign a percentage rating for 
each disability.  The RO also should apply 
both the "objective" and "subjective" 
tests for a permanent and total disability 
rating for pension.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  And 
in regard to both claims, the RO must 
provide adequate reasons and bases for its 
decision and address all issues and 
concerns that were noted in this remand.  
The RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if not, 
must explain why.  38 C.F.R. §§ 3.102, 
4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being re-examined likely will result 
in a decision unfavorable to him.  See 38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


